Citation Nr: 1822248	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the St. Paul, Minnesota of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral hearing loss disability attributable to service, particularly acoustic trauma.  Service connection for tinnitus has been established as due to exposure to acoustic trauma; thus, exposure to acoustic trauma in service is conceded.  

Primarily at issue is whether hearing loss has manifested to the level that VA considers a disability.  See 38 C.F.R. § 3.385.  Here, VA examination reports dated in July and December 2014 contain charted audiometrics that do not meet VA's standards for considering hearing loss a disability.  However, the Veteran has submitted an August 2014 audiogram from Allina Health, a private entity, which indicates bilateral hearing loss to a greater extent than that shown during the VA examinations.  However, the private audiogram does not conform to VA's requirements that, inter alia, a hearing test include a Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85.  

The Veteran asserts the VA examinations are inaccurate, in that they are at odds with the Allina Health audiogram.  He has requested that he be afforded a new VA examination.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The claim is remanded to afford the Veteran a new VA examination.  The most recent VA examination did not address the private audiogram.  Moreover, given the apparent disparity between the private audiogram and the VA audiograms, the Board finds that a further examination is necessary.  38 C.F.R. § 4.2.  Accordingly, the claim is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of the claimed bilateral hearing loss disability.  The claims record should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to the following: 

A)  Whether right ear hearing loss clearly and unmistakably (obviously and manifestly) existed prior to service.  If the examiner determines that a right ear hearing loss disability clearly and unmistakably preexisted service, he or she should state whether there was an increase in the disability during service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the Veteran's right ear hearing loss is determined to be not preexisting, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) the disorder had its onset in service, or is otherwise causally or etiologically related to the Veteran's service, to include exposure to acoustic trauma in service.

B)  Whether it is at least as likely as not (a 50 percent or greater probability) that left ear hearing loss had its onset in service, or is otherwise causally or etiologically related to the Veteran's service, to include exposure to acoustic trauma in service.

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records including audiometric findings in August 1967 and October 1969 (the examiner is asked to consider the data under both ASA and ISO-ANSI standards, whichever is most favorable to the Veteran) as well the July and December 2014 VA examination reports and August 2014 private audiogram from Allina Health.  The examiner should note that exposure to acoustic trauma is conceded.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should note also that the requirements for service connection for hearing loss pursuant to 38 C.F.R. § 3.385 need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Rather, service connection may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale should be provided for any opinions expressed.  


2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




